Title: From George Washington to John Hancock, 30 June 1776
From: Washington, George
To: Hancock, John

 

Sir
New York June 30. 1776

I had the pleasure of receiving your favor of the 29th early this morning with which you have been pleased to honor me, together with the Resolves for a further augmentation [of] our Army.
The Battallion of Germans which Congress have ordered to be raised, will be a Corps of much service, and I am hopefull that such persons will be appointed Officers as will complete their Inlistments with all possible expedition.
I shall communicate to Col. Stevenson and One of his Feild Officers what you have requested and direct them to repair immediately to Philadelphia.
It is an unlucky circumstance that the Term of Inlistment of these three Companies and of the Rifle Battallion should expire at this time, when a hot Campaign is in all probability about to commence.
Canada It is certain would have been an Important acquisition, and well worth the Expences incurred in the pursuit of It. But as we could not reduce It to our possession, the retreat of our Army with so little loss under such a variety of distresses, must be esteemed a most fortunate event. It is true the Accounts we have received, do not fully authorize us to say, that we have sustained no loss, but they hold forth a probable ground for such conclusion. I am anxious to hear It confirmed.
I have the honor of transmitting you an Extract of a Letter received last night from Genl Ward. If the Scheme the privateers had in view, and the measures he had planned have been carried into execution, the Highland Corps will be tolerably well disposed off, but I fear the fortunate event has not taken place.
In General Wards Letter was Inclosed one from Lt Colo. Campbell, who was made prisoner with the Highland Troops. I have transmitted you a Copy. This will give you a full and exact Account of the number of prisoners, that were on board the four Transports, and will prove beyond a possibility of doubt, that the evacuation of Boston by the British Troops was a matter neither known or expected when he received his orders. Indeed so many facts had concurred before to settle the matter, that no additional proofs were necessary.

When I had the honor of addressing you Yesterday, I had only been informed of the arrival of Forty five of the fleet in the morning, since that I have received authentic Intelligence from sundry persons, among them from Genl Greene, that One hundred & Ten Sail came in before night that were counted, and that more were seen about dusk in the Offing. I have no doubt but the whole that sailed from Hallifax are now at the Hook.
Just as I was about to conclude my Letter, I received one from a Gentleman upon the Subject of calling the Five Regiments from Boston to the defence of Canada, or New York, and to have Militia raised in their lieu. I have sent you a Copy and shall only Observe that I know the Author well, his handwriting is quite familiar to me—he is a Member of the General Court, very sensible, of great Influence and a warm and zealous friend to the cause of America. the expedient proposed by him is submitted to Congress. I have the honor to be with Sentiments of the highest esteem Sir Your Most Obed. Servt

Go: Washington

